         Case 5:19-cv-03034-SAC Document 10 Filed 04/27/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

MICHAEL A. NEFF,

               Plaintiff,

               v.                                     CASE NO. 19-3034-SAC

WINFIELD CORRECTIONAL
FACILITY, et al.,

               Defendants.

                               MEMORANDUM AND ORDER

       Plaintiff brings this pro se civil rights action pursuant to 42 U.S.C. § 1983. At the time of

filing, Plaintiff was incarcerated at the El Dorado Correctional Facility-Central in El Dorado,

Kansas (“EDCF”). The Court granted Plaintiff leave to proceed in forma pauperis. The Court

entered a Memorandum and Order and Order to Show Cause (“MOSC”) (Doc. 4) ordering

Plaintiff to show good cause why his Complaint should not be dismissed for the reasons set forth

in the MOSC. Plaintiff was also given an opportunity to file a proper amended complaint to cure

the deficiencies.   Plaintiff filed an Amended Complaint, and the Court entered a second

Memorandum and Order and Order to Show Cause (Doc. 8) (“MOSC 2”), granting Plaintiff until

April 24, 2020, in which show good cause why his Amended Complaint should not be dismissed

for the reasons set forth in the MOSC 2.

       The MOSC 2 provides that “[i]f Plaintiff does not respond within the prescribed time,

this matter may be dismissed without further notice.” (Doc. 8, at 14.) The MOSC 2 was mailed

to Plaintiff at his current address of record, and was returned as undeliverable. (Doc. 9.) The

Court’s Local Rules provide that “[e]ach attorney or pro se party must notify the clerk in writing

of any change of address or telephone number. Any notice mailed to the last address of record of



                                                1
          Case 5:19-cv-03034-SAC Document 10 Filed 04/27/20 Page 2 of 2




an attorney or pro se party is sufficient notice.” D. Kan. Rule 5.1(c)(3). Plaintiff has failed to

provide the Court with a Notice of Change of Address, and has failed to show good cause why

his Amended Complaint should not be dismissed for the reasons set forth in the MOSC 2.

         IT IS THEREFORE ORDERED THAT this matter is dismissed for failure to state a

claim.

         IT IS SO ORDERED.

         Dated April 27, 2020, in Topeka, Kansas.

                                             s/ Sam A. Crow
                                             Sam A. Crow
                                             U.S. Senior District Judge




                                                2
